Case 0:20-cv-62225-WPD Document 19 Entered on FLSD Docket 02/05/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 0:20-cv-62225

  A.A., a minor, by and through his
  Parents and natural guardians,
  Mattias Adar and Miriam Adar,

         Plaintiff,
  vs.

  SCHOOL BOARD OF BROWARD
  COUNTY, FLORIDA,

        Defendant.
  _____________________________________/

          DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE IN OPPOSITION
           TO DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S SECOND
         AMENDED COMPLAINT AND SUPPORTING MEMORANDUM OF LAW

         Defendant, School Board of Broward County (“SBBC”), pursuant to Rule 7.1, S.D.L.R.,

  files this Reply to Plaintiff’s Response [D.E. 13] (“Response”) In Opposition to Defendant’s

  Motion to Dismiss Plaintiff’s Second Amended Complaint with prejudice [D.E. 9] (“Motion”),

  and in support thereof states:

  I.     MEMORANDUM OF LAW

         A.      Negligent Training

         In his Response, Plaintiff attempts to couch his negligent training claim as an operational

  claim rather than a discretionary claim in an attempt to avoid dismissal. However, Plaintiff’s

  claim is clearly a discretionary claim. Plaintiff explicitly complains about the SBBC’s “’decision

  regarding how to train ... [its employees] and what subject matter to include in the training

  [which] is clearly an exercise of governmental discretion regarding fundamental questions of

  policy and planning.’” See C.H. by Hilligoss v. School Board of Okaloosa County, Florida, Case

  No.: 3:18cv2128/MCR/HTC, 2019 WL 4774042, *21 (September 30, 2019) (quoting Lewis v.


                                                  1
Case 0:20-cv-62225-WPD Document 19 Entered on FLSD Docket 02/05/2021 Page 2 of 9




  City of St. Petersburg, 260 F. 3d 1260, 1266 (11th Cir. 2001). Specifically, Plaintiff complains

  that his teachers were not trained “…on how to handle and teach non-verbal autistic children.”

  See D.E. 1-1, Compl., at ¶¶ 25, 29, 42 (emphasis added). These allegations relate to the content

  of the training, and not its implantation.

         Indeed, in Lewis, the Eleventh Circuit found that allegations that the city breached its

  duty to Lewis by failing to properly train its officer on how to handle a crisis management

  situation and on how to properly use force was a discretionary claim. See Lewis, 260 F. 3d at

  1266 ( “…Lewis challenges the City's policy decisions regarding what to include in the training

  of its police officers. A city's decision regarding how to train its officers and what subject matter

  to include in the training is clearly an exercise of governmental discretion regarding fundamental

  questions of policy and planning.”). Here, Plaintiff’s allegations are similar to Lewis’, i.e.,

  Plaintiff complains about how the teachers were trained to handle non-verbal autistic children,

  thereby challenging the reasonableness of basic policy decisions made by the SBBC. Id.; see

  also, Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cty., 402 F. 3d 1092, 1117-18 (11th Cir.

  2005) (“the challenged actions are the Sheriff's decisions regarding ‘how to train its [corrections]

  officers and what subject matter to include in the training.’… are “‘discretionary’” governmental

  functions immune from tort liability.”). As a result, the “discretionary” function exception to the

  waiver of sovereign immunity applies, and Plaintiff’s claim is barred. Id.; Lewis, 260 F.3d at

  1266 (“a governmental agency is immune from tort liability based upon actions that involve its

  ‘discretionary’ functions.”). Therefore, for the reasons set forth above together with those set

  forth in the Motion, Plaintiff’s negligent training claims must be dismissed.

         B.      Negligent Hiring

         Plaintiff’s Response glosses over the fact that his allegations of negligent hiring include




                                                   2
Case 0:20-cv-62225-WPD Document 19 Entered on FLSD Docket 02/05/2021 Page 3 of 9




  ambiguous allegations related to unknown and unidentified teachers, staff, and administrators.

  The SBBC reasserts its position in its Motion in this regard and requests that Count II be

  dismissed as it relates to these unknown and unidentified teachers, staff, and administrators.

         Regarding Bradley, Brown, and Shvank, Plaintiff ignores that the analysis for his claim

  for negligent hiring turns on timing, i.e., that the SBBC knew or should have known of Bradley,

  Brown, and Shvank’s unfitness prior to the time that each was actually hired. The Complaint is

  completely devoid of any allegations that support that the SBBC had prior notice (that is notice

  before each was hired) that Shvank, Bradley, and Brown had the alleged propensity to abuse

  students, and, in the face of that notice, hired them anyway. Instead, Plaintiff highlights

  complaint allegations related to Bradley’s arrest, but there are no allegations that the arrest

  occurred prior to Bradley being hired by the SBBC. In fact, the complaint affirmatively pleads

  that Bradley was arrested after she was hired by the SBBC. See D.E. 1-1, Compl., at ¶ 9. As a

  result, these allegations are not sufficient to support a claim for negligent hiring.

         Moreover, there are no allegations related to Shvank and Brown. Plaintiff only alleges

  that the SBBC failed to conduct a background check on them before hiring them, and, in support

  of that argument, cites to complaint allegations that relate to Bradley, and not to Brown or

  Shvank. Indeed, Plaintiff cannot allege that the SBBC failed to conduct background checks on

  Shvank, Brown, or Bradly because at the time of the removal of this case (occasioned by an

  amended complaint that included federal causes of action), significant discovery had occurred in

  the underlying state case, including production of the teachers’ personnel files which confirm

  that background checks were performed on all three teachers prior to each being hired by the

  SBBC. As a result and for the reasons set forth in the SBBC’s Motion, Plaintiff’s claims for

  negligent hiring must be dismissed with prejudice.




                                                    3
Case 0:20-cv-62225-WPD Document 19 Entered on FLSD Docket 02/05/2021 Page 4 of 9




         C.      Negligent Retention and Supervision

         Conceding that he fails to plead any ultimate facts supporting that the SBBC became

  aware of Shvank and Brown’s unfitness for employment during the course of their employment

  and retained them anyway, Plaintiff illogically implies that Shvank and Brown’s alleged lack of

  certification in exceptional student education (“ESE”) should have put the SBBC on notice that

  these teachers would proceed to physically and verbally abuse students. Specifically, Plaintiff

  argues that Shvank and Brown were unqualified to teach in special needs classrooms and that the

  SBBC should have somehow known that their alleged lack of professional certification would

  lead to their abuse of students. In addition to being absurd, this argument wholly ignores that

  certification (or the alleged lack thereof) does not supply knowledge of abuse. In other words,

  allegedly not being certified to teach ESE does not mean that the teacher has a propensity to

  abuse exceptional students. If that were the case, then, under Plaintiff’s reasoning, all non-ESE

  teachers at the District have the propensity to abuse exceptional students.

         Plaintiff also ignores that the complaint contains i) no allegations establishing that the

  SBBC had ever, prior to the allege incident, become aware of any issue with Shvank’s fitness for

  employment, ii) no allegations of past abuse by Shvank, iii) and no allegations that the 2016

  investigation by the parent group contained any negative findings related to Dania Beach

  Elementary, where Shvank was employed.

         As highlighted in its Motion, these pleading deficiencies also exist as it relates to

  Brown’s employment. Specifically, there are no allegations that the SBBC became aware of

  Brown had the propensity to abuse students and failed to take action. Moreover, Plaintiff cannot

  rely on the informal 2016 investigation by the parent group to support that Brown was unfit

  because Brown had not yet been re-employed by the SBBC in 2016 so any allegations regarding




                                                   4
Case 0:20-cv-62225-WPD Document 19 Entered on FLSD Docket 02/05/2021 Page 5 of 9




  the findings of that investigation as it relates to Pasadena Lakes Elementary School could not

  have included actions that can be attributed to Brown. Even if they could (and they cannot based

  on the timeline), the investigation did not find that abuse was taking place at Pasadena Lakes. As

  a result, and for the reasons set forth in the SBBC’s Motion, the negligent retention and

  supervision claims related to Shvank and Brown must be dismissed.

         D.      Section 1983

         Realizing the weakness of his position with respect to Monell liability and a lack of

  custom sufficient to impose Section 1983 liability, Plaintiff submits that he should be held to a

  lesser pleading standard and claims that inadequate training is the custom at the SBBC. Even if

  Plaintiff is held to a lesser pleading standard, he cannot establish that the SBBC had a policy of

  inadequate training that led to the deprivation of his rights.

         The SBBC is not automatically liable under Section 1983 even if it inadequately trained

  or supervised its teachers and those teacher’s violated Plaintiff’s constitutional rights. See Gold

  v. City of Miami, 151 F. 3d 1346, 1350 (11th Cir. 1998). “Instead, the Supreme Court has

  explained that there are only ‘limited circumstances’ in which an allegation of a failure to train or

  supervise can be the basis for liability under § 1983.” Id. (quoting City of Canton v. Harris, 489

  U.S. 378, 392 (1989)). These “limited circumstances” occur only where the SBBC inadequately

  trains or supervises its employees, this failure to train or supervise is a SBBC policy, and that

  SBBC policy causes the employees to violate a student’s constitutional rights. Id. “”[M]unicipal

  liability under § 1983 attaches where-and only where-a deliberate choice to follow a course of

  action is made from among various alternatives’ by…policymakers [and] [o]nly where a failure

  to train reflects a ‘deliberate’ or ‘conscious’ choice by a municipality.” Id.

         To establish a “deliberate or conscious choice” or such “deliberate indifference,” Plaintiff




                                                    5
Case 0:20-cv-62225-WPD Document 19 Entered on FLSD Docket 02/05/2021 Page 6 of 9




  must present some evidence or plead ultimate facts that the SBBC knew of a need to train and/or

  supervise in a particular area and made a deliberate choice not to take any action. See Gold, 151

  F. 3d at 1351. The Eleventh Circuit has repeatedly has held that without notice of a need to train

  or supervise in a particular area, a municipality is not liable as a matter of law for any failure to

  train and supervise. See, e.g., Wright v. Sheppard, 919 F. 2d 665 (11th Cir.1990) (sheriff's

  department was not liable for a deputy's acts when “no evidence of a history of widespread prior

  abuse ... put the sheriff on notice of the need for improved training or supervision.”); Church v.

  City of Huntsville, 30 F. 3d 1332 (11th Cir.1994) (reversing district court's preliminary

  injunction against the City of Huntsville, holding that the plaintiffs were not likely to succeed on

  the merits of their failure-to-train claim without proof that the City was aware of a prior incident

  in which constitutional rights were similarly violated); Popham v. City of Talladega, 908 F. 2d

  1561, 1564–65 (11th Cir.1990) (finding no liability for failure to train when no pattern of

  incidents put the City on notice of a need to train); Brooks v. Scheib, 813 F. 2d 1191 (11th Cir.

  1987) (despite ten prior citizen complaints about police officer, the City did not have any notice

  of past police misconduct).

         Plaintiff cannot meet his burden. Plaintiff fails to allege a history of widespread prior

  abuse by SBBC teachers towards exceptional students. Indeed, Plaintiff highlights only one

  example- that of Bradley- and no others. An isolated incident is clearly not sufficient under the

  Eleventh Circuit’s precedent. Moreover, the 2016 parent investigation did not uncover a pattern

  of abuse at the schools. Indeed, there were no findings of abuse, and Plaintiff does not allege

  any either. But even if that were case, there are no allegations that the results were presented to

  the School Board, the only entity with final policy making authority, and/or that the School

  Board i) knew of the deficiencies highlighted in the 2016 parent investigation and failed to




                                                   6
Case 0:20-cv-62225-WPD Document 19 Entered on FLSD Docket 02/05/2021 Page 7 of 9




  address them and also ii) ratified this conduct. As a result, Plaintiff has not plead ultimate facts,

  as he must, that the SBBC knew of a need to train and/or supervise in a particular area and made

  a deliberate choice not to take any action.

         Plaintiff also cannot establish that the need to train and supervise in the particular areas at

  issue were so obvious and the likelihood of constitutional violations was highly predictable so

  that liability attaches for this single incident (“the So Obvious Cases”). See Gold, 151 F. 3d at

  1352. As in Gold, here, Plaintiff’s complaint “’fall[s] far short of the kind of “‘obvious'” need

  for training that would support a finding of deliberate indifference to constitutional rights on the

  part of the [SBBC].” Id. It is not obvious in the abstract that placing alleged non-ESE certified

  teachers in an ESE classroom would lead to physical and verbal abuse of the students. See, Id.

  Indeed, the Supreme Court has recognized that the So Obvious Cases occur only in a very

  narrow range of circumstances which do not exist here. See Board of County Commissioners v.

  Brown, 520 U.S. 397, 409 (1997). Canton makes clear that “deliberate indifference” is a

  stringent standard of fault, requiring proof that a municipal actor disregarded a known or obvious

  consequence of his action. Id. Plaintiff has not plead ultimate facts that satisfy this stringent

  standard. As a result, and for the reasons set forth in its Motion, the Section 1983 claim must be

  dismissed with prejudice.

  II.    CONCLUSION

         For the reasons discussed above and in its Motion, the School Board of Broward County,

  respectfully requests this Court enter an Order dismissing the Second Amended Complaint and

  awarding the School Board of Broward County such other relief as the Court deems just and

  appropriate.




                                                   7
Case 0:20-cv-62225-WPD Document 19 Entered on FLSD Docket 02/05/2021 Page 8 of 9




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of February, 2021, a true and correct copy of the

  foregoing was served by transmission of Notice of Electronic Filing generated by CM/ECF on all

  counsel or parties of record on the Service List below.

                                              GRAY|ROBINSON
                                              Counsel for Defendant,
                                              School Board of Broward County, Florida
                                              333 S.E. 2nd Avenue, Suite 3200
                                              Miami, Florida 33131
                                              Telephone: (305) 416-6880
                                              Facsimile: (305) 416-6887

                                              By:     /s/ Anastasia Protopapadakis
                                                    Anastasia Protopapadakis, FBN 51426
                                                    Primary e-mail:
                                                    Anastasia.Protopapadakis@Gray-Robinson.com
                                                    Secondary e-mails:
                                                    Danieska.Cuarezma@Gray-Robinson.com
                                                    Lourdes.Federici@Gray-Robinson.com




                                                    8
Case 0:20-cv-62225-WPD Document 19 Entered on FLSD Docket 02/05/2021 Page 9 of 9




                                        SERVICE LIST

  Martin I. Berger, Esq.
  BERGER & HICKS, P.A.
  9700 South Dixie Highway, Suite 850
  Miami, Florida 33156
  Telephone:     (305) 670-7050
  Facsimile:     (305) 670-7060
  litigation@bergerhicks.com
  Co-Counsel for Plaintiff

  Seth Miles, Esq.
  Brett E. von Borke, Esq.
  Melissa Gallo, Esq.
  BUCKNER MILES
  3350 Mary Street
  Miami, Florida 33133
  Telephone:     (305) 964-8003
  Facsimile:     (786) 523-0485
  seth@bucknermiles.com
  vonborke@bucknermiles.com
  mgallo@bucknermiles.com
  escobio@bucknermiles.com
  isa@bucknermiles.com
  Co-Counsel for Plaintiff




                                             9
